IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 02-60313
                             Summary Calendar


DONALD PLUMMER,

                                                         Plaintiff-Appellant,

versus


MISSISSIPPI STATE DEPARTMENT OF HEALTH,

                                                          Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                           (3:00-CV-551-BN)
                         --------------------
                           November 7, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Donald Plummer is a black male who, while

employed by the Mississippi State Department of Health (“MSDH”) as

a data processing programmer, was one of fourteen applicants

interviewed    for   a   vacancy   in   the   position    of   Senior   Network

Specialist.     After a white male applicant, Charlie Davis, was

selected for the position, Plummer filed administrative complaints

with Mississippi’s Employee Appeals Board (“EAB”) and the Equal

Employment     Opportunity    Commission      (“EEOC”),     alleging    racial-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination violations of Title VII for failure to promote.

When neither the EAB nor the EEOC found any basis for Plummer’s

claims, he filed the instant suit.           Eventually, the district court

granted MSDH’s motion for dismissal or, alternatively, summary

judgment, dismissing Plummer’s federal claims with prejudice and

his state claims without prejudice. We affirm the court’s grant of

summary judgment.

      We have reviewed the Opinion and Order filed by the district

court on March 6, 2002, granting MSDH’s alternative motion, as well

as the entire record on appeal (including, without limitation, all

affidavits and the Order of the EAB filed October 5, 2000); and we

have carefully considered the arguments and legal citations in the

appellate briefs of the parties.            As a result of our review we are

satisfied     that    the    district   court    correctly   granted     summary

judgment.

      In its analysis, the district court followed the well-known

burden-shifting minuet established by the Supreme Court’s precedent

and ours to reach the conclusion that —— even if the court were to

assume without granting that Plummer made a prima facie case for

any or all of the Title VII and § 1983 claims he advances —— the

overwhelming summary judgment evidence of the legitimate, non-

discriminatory reasons given by the MSDH for promoting Davis rather

than Plummer or any of the other applicants, in combination with

the   total   absence       of   evidence   of   racial   animus   (other   than

Plummer’s     own    conclusional     assertions),    supports     the   court’s

                                        2
rulings. And, as the district court’s Opinion and Order carefully,

logically, and fully lays out the material facts that are not

genuinely disputed, as well as the law applicable to the case, it

would be a waste of paper and       judicial resources for us to

reiterate the same facts, law, reasoning, and conclusion. Instead,

for essentially the same reasons and reasoning expressed by the

district court, its judgment is, in all respects,

AFFIRMED.




                                3